


EXHIBIT 10.2


IZEA, INC.
2014 EMPLOYEE STOCK PURCHASE PLAN
1
PURPOSE.

The purpose of this Plan is to provide an opportunity for Employees of IZEA,
Inc. (the “Corporation”) and its Designated Affiliates to purchase Common Stock
of the Corporation and thereby to have an additional incentive to contribute to
the prosperity of the Corporation. It is the intention of the Corporation that
the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Internal Revenue Code of 1986, as amended, although the Corporation makes no
undertaking nor representation to maintain such qualification. In addition, this
Plan document authorizes the grant of options under a non-423 Plan which do not
qualify under Section 423 of the Code pursuant to rules, procedures or sub-plans
adopted by the Board (or its designate) designed to achieve desired tax or other
objectives.


2
DEFINITIONS.

(a)
“Affiliate” shall mean any (i) Subsidiary and (ii) any other entity other than
the Corporation in an unbroken chain of entities beginning with the Corporation
if, at the time of the granting of the option, each of the entities, other than
the last entity in the unbroken chain, owns or controls 50 percent or more of
the total ownership interest in one of the other entities in such chain.

(b)
“Board” shall mean the Board of Directors of the Corporation.

(c)
“Code” shall mean the Internal Revenue Code of 1986, of the USA, as amended. Any
reference to a section of the Code herein shall be a reference to any successor
or amended section of the Code.

(d)
“Code Section 423 Plan” shall mean an employee stock purchase plan which is
designed to meet the requirements set forth in Code Section 423.

(e)
“Committee” shall mean the committee appointed by the Board in accordance with
Section 14 of the Plan.

(f)
“Common Stock” shall mean the Common Stock of the Corporation, or any stock into
which such Common Stock may be converted.

(g)
“Compensation” shall mean an Employee’s base cash compensation, commissions and
shift premiums paid on account of personal services rendered by the Employee to
the Corporation or a Designated Affiliate, but shall exclude payments for
overtime, incentive compensation, incentive payments and bonuses, with any
modifications determined by the Committee. The Committee shall have the
authority to determine and approve all forms of pay to be included in the
definition of Compensation and may change the definition on a prospective basis.


1

--------------------------------------------------------------------------------




(h)
“Contributions” shall mean the payroll deductions (to the extent permitted under
applicable local law) and other additional payments that the Corporation may
allow to be made by a Participant to fund the exercise of options granted
pursuant to the Plan if payroll deductions are not permitted under applicable
local law.

(i)
“Corporation” shall mean IZEA, Inc., a Nevada corporation.

(j)
“Designated Affiliate” shall mean an Affiliate that has been designated by the
Committee as eligible to participate in the Plan with respect to its Employees.
In the event the Designated Affiliate is not a Subsidiary, it shall be
designated for participation in the Non-423 Plan.

(k)
“Employee” shall mean an individual classified as an employee (within the
meaning of Code Section 3401(c) and the regulations thereunder or as otherwise
determined under applicable local law) by the Corporation or a Designated
Affiliate on the Corporation’s or such Designated Affiliate’s payroll records
during the relevant participation period. Employees shall not include
individuals whose customary employment is for not more than five (5) months in
any calendar year (except those Employees in such category the exclusion of whom
is not permitted under applicable local law) or individuals classified as
independent contractors.

(l)
“Entry Date” shall mean the first Trading Day of the Offering Period (unless a
later time for filing the completed payroll deduction authorization from is
established by the Committee for all Employees eligible to participate in the
Plan with respect to a given offering period).

(m)
“Fair Market Value” shall be the closing sales price for the Common Stock (or
the closing bid, if no sales were reported) as quoted on the OTCQB Marketplace
on the date of determination if that date is a Trading Day, or if the date of
determination is not a Trading Day, the last market Trading Day prior to the
date of determination, as reported on NASDAQ or such other source as the
Committee deems reliable.

(n)
“Non-423 Plan” shall mean an employee stock purchase plan which does not meet
the requirements set forth in Code Section 423.

(o)
“Offering Period” shall mean the period of six (6) months during which an option
granted pursuant to the Plan may be exercised, commencing on the first Trading
Day on or after January 1 and July 1, respectively. The duration and timing of
Offering Periods may be changed or modified by the Committee.

(p)
“Participant” shall mean a participant in the Plan as described in Section 5 of
the Plan.

(q)
“Plan” shall mean this Employee Stock Purchase Plan which includes: (i) a Code
Section 423 Plan and (ii) a Non-423 Plan.

(r)
“Purchase Date” shall mean the last Trading Day of each Offering Period.


2

--------------------------------------------------------------------------------




(s)
“Purchase Price” shall mean the lower of (i) 85% of the Fair Market Value of a
share of Common Stock on the 1st trading day of the Offering Period or (ii) 85%
of the Fair Market Value of a share of Common Stock on the last trading day of
the Offering Period; provided however, that the Purchase Price may be adjusted
by the Committee pursuant to Section 7.4.

(t)
“Shareowner” shall mean a record holder of shares entitled to vote shares of
Common Stock under the Corporation’s Code of Regulations.

(u)
“Subsidiary” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, as described in
Code Section 424(f).

(v)
“Trading Day” shall mean a day on which U.S. national stock exchanges and the
national market system are open for trading.



3
ELIGIBILITY.

Any Employee regularly employed by the Corporation for 90 days or more prior to
the Entry Date on a full-time or part-time (20 hours or more per week on a
regular schedule) basis, or on any other basis as determined by the Corporation
(if required under applicable local law) for purposes of the Non-423 Plan or any
separate offering under the Code Section 423 Plan, shall be eligible to
participate in the Plan with respect to the Offering Period commencing on such
Entry Date. The Committee may also determine that a designated group of highly
compensated Employees are ineligible to participate in the Plan so long as the
excluded category fits within the definition of “highly compensated employee” in
Code Section 414(q). No Employee may participate in the Plan if immediately
after an option is granted the Employee owns or is considered to own (within the
meaning of Code Section 424(d)) shares of stock, including stock which the
Employee may purchase by conversion of convertible securities or under
outstanding options granted by the Corporation, possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of the
Corporation or of any of its Subsidiaries. All Employees who participate in the
same offering under the Plan shall have the same rights and privileges under
such offering, except for differences that may be needed to facilitate
compliance with applicable local law, as determined by the Corporation and that
are consistent with Code Section 423(b)(5); provided, however, that Employees
participating in the Non-423 Plan by means of rules, procedures or sub-plans
adopted pursuant to Section 15 need not have the same rights and privileges as
Employees participating in the Code Section 423 Plan. The Board may impose
restrictions on eligibility and participation of Employees who are officers and
directors to facilitate compliance with federal or state securities laws or
foreign laws.
If a Participant receives a hardship distribution from the Corporation’s
qualified 401(k) plan, such Participant shall cease participation in the Plan
and shall be unable to resume participation in the Plan until the later of six
months from the date of the hardship distribution or such later date as provided
by the Corporation’s 401(k) plan.



3

--------------------------------------------------------------------------------




4
OFFERING PERIODS.

The Plan shall be implemented by consecutive Offering Periods with a new
Offering Period commencing on the first Trading Day on or after January 1 and
July 1 of each year, or on such other date as the Committee shall determine, and
continuing thereafter for six (6) months or until terminated pursuant to Section
13 hereof. The Committee shall have the authority to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without Shareowner approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter.


5
PARTICIPATION.

1.
An Employee who is eligible to participate in the Plan in accordance with
Section 3 may become a Participant by completing and submitting, on a date
prescribed by the Committee prior to an applicable Entry Date, a completed
payroll deduction authorization or, if applicable local law prohibits payroll
deductions for the purpose of the Plan, other authorization stating the amount
of Contributions to the Plan expressed as any percentage up to ten percent (10%)
of the eligible Employee’s Compensation and Plan enrollment form provided by the
Corporation or by following an electronic or other enrollment process as
prescribed by the Committee. In no case may the amounts deducted exceed $21,250
per calendar year. Where applicable local law prohibits payroll deductions for
the purpose of the Plan, the Corporation may permit a Participant to contribute
amounts to the Plan through payment by cash, check or other means set forth in
the Plan enrollment form prior to each Purchase Date of each Offering Period.
All payroll deductions may be held by the Corporation and commingled with its
other corporate funds where administratively appropriate, except where
applicable local law requires that Contributions to the Plan from Participants
be segregated from the general corporate funds and/or deposited with an
independent third party. No interest shall be paid or credited to the
Participant with respect to such Contributions, unless required by local law.
The Corporation shall maintain a separate bookkeeping account for each
Participant under the Plan and the amount of each Participant’s Contributions
shall be credited to such account. A Participant may not make any additional
payments into such account.

2.
Under procedures established by the Committee, a Participant may withdraw from
the Plan during an Offering Period no more than 31 days after the Entry Date, by
completing and filing a new payroll deduction authorization or, if applicable
local law prohibits payroll deductions for the purpose of the Plan, other
Contribution authorization and Plan enrollment form with the Corporation or by
following electronic or other procedures prescribed by the Committee. If a
Participant withdraws from the Plan during an Offering Period, his or her
accumulated Contributions will be refunded to the Participant without interest
(unless required by local law). The Committee may, subject to the requirements
applicable to qualified cash or deferred arrangements set forth in the last
paragraph of Section 3 hereof, establish rules limiting the frequency with which


4

--------------------------------------------------------------------------------




Participants may withdraw and re-enroll in the Plan and may impose a waiting
period on Participants wishing to re-enroll following withdrawal.
3.
A Participant may change his or her rate of Contributions at any time by filing
a new payroll deduction authorization or, if applicable local law prohibits
payroll deductions for the purpose of the Plan, other authorization stating the
amount of Contributions to the Plan expressed as any percentage up to ten
percent (10%) of the eligible Employee’s Compensation, not to exceed $21,250 per
calendar year, and Plan enrollment form or by following electronic or other
procedures prescribed by the Committee. If a Participant has not followed such
procedures to change the rate of Contributions, the rate of Contributions shall
continue at the originally elected rate throughout the Offering Period and
future Offering Periods. In accordance with Section 423(b)(8) of the Code, the
Committee may reduce a Participant’s Contributions to zero percent (0%) at any
time during an Offering Period.



6
TERMINATION OF EMPLOYMENT.

In the event any Participant terminates employment with the Corporation or any
of its Designated Affiliates for any reason (including death) prior to the
expiration of an Offering Period, the Participant’s participation in the Plan
shall terminate and all amounts credited to the Participant’s account shall be
paid back to the Participant or, in the case of death, to the Participant’s
heirs or estate, without interest. Whether a termination of employment has
occurred shall be determined by the Committee (subject to any post-employment
participation period required by law). The Committee may also establish rules
regarding when leaves of absence or changes of employment status will be
considered to be a termination of employment, including rules regarding transfer
of employment among Designated Affiliates, Affiliates and the Corporation, and
the Committee may establish termination-of-employment procedures for this Plan
that are independent of similar rules established under other benefit plans of
the Corporation and its Affiliates.


7
OFFERING.

1.
Subject to adjustment as set forth in Section 10, the maximum number of shares
of Common Stock that may be issued pursuant to the Plan shall be one million
five hundred thousand (1,500,000) shares. If, on a given Purchase Date, the
number of shares with respect to which options are to be exercised exceeds the
number of shares then available under the Plan, the Corporation shall make a pro
rata allocation of the shares remaining available for purchase in as uniform a
manner as shall be practicable and as it shall determine to be equitable.

2.
Each Offering Period shall be determined by the Committee. Unless otherwise
determined by the Committee, the Plan will operate with successive six (6) month
Offering Periods commencing at the beginning of each fiscal year half. The
Committee shall have the power to change the duration of future Offering


5

--------------------------------------------------------------------------------




Periods, without Shareowner approval, and without regard to the expectations of
any Participants.
3.
Each eligible Employee who has elected to participate as provided in Section 5.1
shall be granted an option to purchase that number of shares of Common Stock
(not to exceed 20,000 shares, subject to adjustment under Section 10 of the
Plan) which may be purchased with the Contributions accumulated on behalf of
such Employee during each Offering Period at the Purchase Price specified in
Section 7.4 below, subject to the additional limitation that no Employee shall
be granted an option to purchase Common Stock under the Plan and all employee
stock purchase plans of the Corporation and its Subsidiaries intended to be Code
Section 423 plans, at a rate which exceeds U.S. twenty-five thousand dollars
(U.S. $25,000) of the Fair Market Value of such Common Stock (determined at the
time such option is granted) for each calendar year in which such option is
outstanding at any time. Notwithstanding the foregoing, stock purchased under a
Non-423 Plan shall not limit the amount that a Participant may purchase under
Section 7.3. For purposes of the Plan, an option is “granted” on a Participant’s
Entry Date. An option will expire upon the earlier to occur of (i) the
termination of a Participant’s participation in the Plan; or (ii) the
termination of an Offering Period. This section shall be interpreted so as to
comply with Code Section 423(b)(8). To the extent permissible under Code Section
423 and the regulations thereunder, any amounts that remain in the Participant’s
Account because of a share limitation shall be carried over to the next Offering
Period.

4.
The Purchase Price under each option shall be the lower of (i) 85% (“Designated
Percentage”) of the Fair Market Value of a share of Common Stock on the 1st
trading day of the Offering Period or (ii) 85% of the Fair Market Value of a
share of Common Stock on the last trading day of the Offering Period. The
Committee may change the Designated Percentage with respect to any future
Offering Period, but not below eighty-five percent (85%), and the Committee may
determine with respect to any prospective Offering Period that the option price
shall be the Designated Percentage of the Fair Market Value of the Common Stock
on the Purchase Date.

5.
For purposes of the Code Section 423 Plan only, and unless the Committee
otherwise determines, each Designated Affiliate shall be deemed to participate
in a separate offering from the Corporation or any other Designated Affiliate,
provided that the terms of participation within any such offering are the same
for all Participants in such offering, as determined under Code Section 423.



8
PURCHASE OF STOCK.

Upon the expiration of each Offering Period, a Participant’s option shall be
exercised automatically for the purchase of that number of whole shares of
Common Stock which the accumulated Contributions credited to the Participant’s
account at that time shall purchase at the applicable Purchase Price. Any
amounts that remain in the Participant’s Account shall be refunded

6

--------------------------------------------------------------------------------




to the Participant or carried over to the next Offering Period, at the
Participant’s election. Notwithstanding the foregoing, the Corporation or its
designee may make such provisions and take such action as it deems necessary or
appropriate for the withholding of taxes and/or social insurance contributions
which the Corporation or its Designated Affiliate is required or permitted by
applicable law or regulation of any governmental authority to withhold. Each
Participant, however, shall be responsible for payment of all individual tax and
social insurance contribution liabilities arising under the Plan.


9
PAYMENT AND DELIVERY.

As soon as practicable after the exercise of an option, the Corporation shall
deliver to the Participant a record of the Common Stock purchased and the
balance of any amount of Contributions credited to the Participant’s account not
used for the purchase, except as specified below. The Committee may permit or
require that shares be deposited directly with a broker designated by the
Committee or to a designated agent of the Corporation, and the Committee may
utilize electronic or automated methods of share transfer. The shares shall be
retained with such broker or agent for a thirty (30) day period of time or such
longer period of time as may be required by the Committee.  The Committee may
establish other procedures to permit tracking of disqualifying dispositions of
such shares.  The Corporation shall retain the amount of payroll deductions used
to purchase Common Stock as full payment for the Common Stock and the Common
Stock shall then be fully paid and non-assessable. Except as otherwise provided
herein, no Participant shall have any voting, dividend, or other Shareowner
rights with respect to shares subject to any option granted under the Plan until
the shares subject to the option have been purchased and delivered to the
Participant as provided in this Section 9.


10
RECAPITALIZATION.

If after the grant of an option, but prior to the purchase of Common Stock under
the option, there is any increase or decrease in the number of outstanding
shares of Common Stock because of a stock split, stock dividend, combination or
recapitalization of shares subject to options, the number of shares to be
purchased pursuant to an option, the price per share of Common Stock covered by
an option and the maximum number of shares specified in Section 7.1 may be
appropriately adjusted by the Board, and the Board shall take any further
actions which, in the exercise of its discretion, may be necessary or
appropriate under the circumstances.
The Board’s determinations under this Section 10 shall be conclusive and binding
on all parties.


11
MERGER, LIQUIDATION, OTHER CORPORATION TRANSACTIONS.

In the event of the proposed liquidation or dissolution of the Corporation, the
Offering Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Board in its sole
discretion, and all outstanding options shall automatically terminate and the
amounts of all payroll deductions will be refunded without interest (except as
may be required by applicable local law, as determined by the Corporation) to
the Participants.

7

--------------------------------------------------------------------------------




In the event of a proposed sale of all or substantially all of the assets of the
Corporation, or the merger or consolidation of the Corporation with or into
another corporation, then in the sole discretion of the Board, (1) each option
shall be assumed or an equivalent option shall be substituted by the successor
corporation or parent or subsidiary of such successor corporation, (2) a date
established by the Board on or before the date of consummation of such merger,
consolidation or sale shall be treated as a Purchase Date, and all outstanding
options shall be exercised on such date, or (3) all outstanding options shall
terminate and the accumulated Contributions will be refunded without interest to
the Participants.


12
TRANSFERABILITY.

Options granted to Participants may not be voluntarily or involuntarily
assigned, transferred, pledged, or otherwise disposed of in any way, and any
attempted assignment, transfer, pledge, or other disposition shall be null and
void and without effect. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interests under the Plan,
other than as set forth in Section 22 and as permitted by the Code, such act
shall be treated as an election by the Participant to discontinue participation
in the Plan pursuant to Section 5.2.


13
AMENDMENT OR TERMINATION OF THE PLAN.

1.
The Plan shall continue until January 1, 2024 unless otherwise terminated in
accordance with Section 13.2.

2.
The Board may, in its sole discretion, insofar as permitted by law, terminate or
suspend the Plan, or revise or amend it in any respect whatsoever; provided that
the Plan may not be amended in any way that would cause the Plan, if such
amendment were not approved by the Corporation’s shareholders, to fail to comply
with (i) the requirements for employee stock purchase plans under Section 423 of
the Code (except as may relate to a Non-423 Plan) or (ii) any other requirement
of applicable law or regulation, unless and until shareholder approval is
obtained.



14
ADMINISTRATION.

The Board shall appoint a Committee consisting of at least two members who will
serve for such period of time as the Board may specify and whom the Board may
remove at any time. The Committee will have the authority and responsibility for
the day-to-day administration of the Plan, the authority and responsibility
specifically provided in this Plan and any additional duty, responsibility and
authority delegated to the Committee by the Board, which may include any of the
functions assigned to the Board in this Plan. The Committee may delegate to one
or more individuals the day-to-day administration of the Plan. The Committee
shall have full power and authority to promulgate any rules and regulations
which it deems necessary for the proper administration of the Plan, to interpret
the provisions and supervise the administration of the Plan, to make factual
determinations relevant to Plan entitlements and to take all action in
connection with administration of the Plan as it deems necessary or advisable,
consistent with the delegation

8

--------------------------------------------------------------------------------




from the Board. Decisions of the Board and the Committee shall be final and
binding upon all participants. Any decision reduced to writing and signed by a
majority of the members of the Committee shall be fully effective as if it had
been made at a meeting of the Committee duly held. The Corporation shall pay all
expenses incurred in the administration of the Plan. No Board or Committee
member shall be liable for any action or determination made in good faith with
respect to the Plan or any option granted hereunder.


15
COMMITTEE RULES FOR FOREIGN JURISDICTIONS AND THE NON-423 PLAN.

1.
The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of Contributions, payment of interest, conversion of local currency,
payroll tax, withholding procedures and handling of stock certificates which
vary with local legal requirements.

2.
The Committee may also adopt rules, procedures or sub-plans applicable to
particular Affiliates or locations, which rules, procedures or sub-plans may be
designed to be outside the scope of Code Section 423. The terms of such rules,
procedures or sub-plans may take precedence over other provisions of this Plan,
with the exception of Section 7.1, but unless otherwise expressly superseded by
the terms of such rule, procedure or sub-plan, the provisions of this Plan shall
govern the operation of the Plan. To the extent inconsistent with the
requirements of Code Section 423, such rules, procedures or sub-plans shall be
considered part of the Non-423 Plan, and the options granted thereunder shall
not be considered to comply with Section 423.



16
SECURITIES LAWS REQUIREMENTS.

The Corporation shall not be under any obligation to issue Common Stock upon the
exercise of any option unless and until the Corporation has determined that: (i)
it and the Participant have taken all actions required to register the Common
Stock under the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder or to perfect an exemption from the
registration requirements thereof; (ii) any applicable listing requirement of
any stock exchange on which the Common Stock is listed has been satisfied; and
(iii) all other applicable provisions of state, federal and applicable foreign
law have been satisfied.


17
GOVERNMENTAL REGULATIONS.

This Plan and the Corporation’s obligation to sell and deliver shares of its
stock under the Plan shall be subject to the approval of any governmental
authority required in connection with the Plan or the authorization, issuance,
sale, or delivery of stock hereunder.

9

--------------------------------------------------------------------------------






18
NO ENLARGEMENT OF EMPLOYEE RIGHTS.

Nothing contained in this Plan shall be deemed to give any Employee the right to
be retained in the employ or service of the Corporation or any Designated
Affiliate or to interfere with the right of the Corporation or Designated
Affiliate to discharge any Employee at any time.


19
GOVERNING LAW.

This Plan shall be governed by the laws of the State of Florida, U.S.A., without
regard to that State’s choice of law rules.


20
EFFECTIVE DATE.

This Plan shall be effective January 1, 2014, subject to approval of the
Shareowners of the Corporation within 12 months before or after its adoption by
the Board.


21
REPORTS.

Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be given to Participants at least annually, which
statements shall set forth the amounts of Contributions, the Purchase Price, the
number of shares purchased and the remaining cash balance, if any. The Committee
shall also file the appropriate reports with the IRS required under Code Section
6039(a) and provide the statements to Participants required under Code Section
6039(b).


22
DESIGNATION OF BENEFICIARY FOR OWNED SHARES.

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Corporation during the Participant’s lifetime. In the absence of any
such designation, benefits remaining unpaid at the Participant’s death shall be
paid to the Participant’s estate.



10